Citation Nr: 1423900	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  09-41 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), panic disorder, depression, depressive disorder, and anxiety disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1975 to July 1978 and from October 1978 to November 1982, and had a period of unverified service with the Michigan Army National Guard (ARNG) from December 1986 to October 1992.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied the benefits sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in August 2008.  The RO issued a Statement of the Case (SOC) in August 2009.  In October 2009, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

The Board notes that the psychiatric claim on appeal has previously been developed to include only PTSD.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disorder claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the claim on appeal has been recharacterized as an acquired psychiatric disorder, to include the Veteran's current psychiatric diagnoses.

The Veteran's paperless claims files were also reviewed and considered in preparing this remand, along with his paper claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.   

Initially, the Board finds that further clarification is required regarding the Veteran's type of military service for the time period from December 1986 to October 1992.  The available service personnel records reflect that the Veteran was assigned to the Michigan ARNG wherein he appeared to be performing daily duties.  However, there is no clear verification that the Veteran's duty status was active duty.  An NGB Form 22 from the Michigan ARNG does not specifically identify the Veteran's duty status for this time period.  Thus, the Board remands this claim for verification of the Veteran's duty status with the Michigan ARNG from December 1986 to October 1992.

With respect to the tinnitus claim, the Veteran was afforded a VA audiological examination in September 2007.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner determined that the Veteran's current tinnitus was not due to his active military service because his hearing sensitivity remained normal throughout his military service.  However, the Veteran reported that his tinnitus began in the mid-1980s which, as above, may be during the time of ARNG service from December 1986 to October 1992.  The examiner did not give consideration to any findings during this time period.  Thus, the examiner's opinion may be based on an inaccurate factual basis pending verification of the ARNG duty status.  

With respect to the PTSD claim, the Veteran's VA clinic records reflect diagnoses of PTSD, panic disorder, depression, depressive disorder, and anxiety disorder.  The Veteran has reported a multitude of PTSD stressors which include: 1) witnessing a soldier shoot himself in 1982 (VA clinic record dated March 2004); 2) seeing people dying including a boy blowing up himself while stationed in Germany (VA clinic record dated June 2004); 3) witnessing the decapitation of soldier "[redacted]" during a helicopter accident in 1978 while assigned with the 4th Engineer Battalion at Fort Carson, Colorado (VA Form 21-0781 received September 2008); 4) witnessing the leg of "Sgt. 1st Class [redacted]" being severed during a tank accident in 1982 while assigned to the 1st & 10th Charlie Company Infantry (VA Form 21-0781 received September 2008); 5) earning a bronze star for service in Desert Storm in 1990 (Private psychologist report dated May 2007); and 6) earning a bronze star for service in Grenada (Private psychologist report dated May 2007).

At this time, the Board finds that the Veteran has submitted sufficient information to attempt to verify the stressors which allegedly occurred in 1978 and 1982, as he provided an approximate date of the event, the location of the event, the name of the individual involved and the unit of assignment.  However, the Board requires further information regarding the other claimed stressors.

Inasmuch as the Veteran's allegations, if true, involve potential exposure to "fear of hostile military or terrorist activity," the Board finds that the Veteran should be notified of the criteria for establishing PTSD on this basis.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate a claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  In particular, notify the Veteran of the requirements for establishing service connection for PTSD under the revised regulations based upon "fear of hostile military or terrorist activity."  See 38 C.F.R. § 3.304(f).  

Additionally, the Veteran should be requested to provide additional information regarding the following alleged PTSD stressors:

   a) the location, unit of assignment and name of the soldier who shot himself in 1982;
   b) further details on the date, location and type of event wherein he saw people dying including a boy blowing up himself while stationed in Germany;
   c) his unit assignment and circumstances which led to his claimed award of a Bronze Star for service in Desert Storm in 1990; and
   d) his unit assignment and circumstances which led to his claimed award of a Bronze Star for service in Grenada.

2.  Verify the Veteran's duty status with the Michigan ARNG from December 1986 to October 1992.

3.  Attempt to verify the following stressors with the U.S. Army and Joint Service Records Research Center (JSRRC):

   a) the alleged witnessing of the decapitation of soldier "[redacted]" during a helicopter accident in 1978 while assigned with the 4th Engineer Battalion at Fort Carson, Colorado (VA Form 21-0781 received September 2008); 
   b) the alleged witnessing of the leg of "Sgt. 1st Class [redacted]" being severed during a tank accident in 1982 while assigned to the 1st & 10th Charlie Company Infantry (VA Form 21-0781 received September 2008); and
   c) any additional stressors which may be verifiable.

4.  Obtain all pertinent VA outpatient treatment records from the VAMC in St. Louis, Missouri, to include the Evansville, Indiana, VA CBOC, dated since September 2009 that have not been secured for inclusion in the record.

Ensure that the Veteran has not been recently treated by any other local VAMCs.

5.  Upon completion of the above, including a verification of the period of ARNG service from December 1986 to October 1992, ask the original September 2007 VA audiological examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for an appropriate VA audiological examination to ascertain the etiology of the Veteran's currently diagnosed tinnitus.  

The VA examiner should be advised of the Veteran's active service dates, including his duty status with the Michigan ARNG from December 1986 to October 1992.

The VA examiner should thoroughly review the Veteran's VA claims file, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  

The examiner must provide a medical opinion addressing whether it is at least as likely as not that the Veteran's tinnitus had its onset during a period of active duty OR is related to his active military service, to include his presumed in-service noise exposure from his MOSs of Infantryman, demolition work as a Combat Engineer and the operation of range radios for range firing for the Michigan ARNG.  In particular, the examiner is requested to discuss the significance, if any, of the increased puretone thresholds at 6000 hertz over the course of his military career. 

A complete rationale should be provided for any opinion or conclusion.  

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorders, or whether the actual causes are due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

6.  After the above actions have been completed, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, issue to the Veteran and his representative a supplemental statement of the case.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

